PER CURIAM.
This cause is before us on appeal from an order requiring appellant, the City of Miami, to reimburse appellee, the claimant below, for offsets taken against his monthly pension benefits from January 10, 1974 through July 31, 1989. Because appellee’s injury took place prior to the July 1, 1973 repeal of Section 440.09(4), Florida Statutes, this case is controlled by City of Miami v. Jones, 593 So.2d 544 (Fla. 1st DCA 1992). As we did in Jones, we re*1183verse the offset reimbursement award and remand for further proceedings.
REVERSED AND REMANDED.
BOOTH, SMITH and BARFIELD, JJ., concur.